Citation Nr: 9931313	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  98-17 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychotic 
disorder.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1972 to 
November 1973.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which 
service connection for a psychotic disorder, claimed as a 
mental illness, and a back condition was denied.


FINDINGS OF FACT

1.  The record does not contain competent evidence of a nexus 
between a current psychotic disability and injury or disease 
during the veteran's active service.   

2.  The record does not contain competent evidence of a nexus 
between a current back disability and injury or disease 
during the veteran's active service.   


CONCLUSIONS OF LAW

1.  The claim for service connection for a psychotic disorder 
is not well-grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  The claim for service connection for a back disorder is 
not well-grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The regulations provide that certain chronic diseases will be 
considered to have been incurred in service if manifested to 
a degree of 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 C.F.R. § 3.307 (1999).  
Psychoses and arthritis are among those chronic diseases for 
which the presumption is granted.  38 C.F.R. § 3.309(a) 
(1999).

The veteran contends that his current psychotic disorder and 
back disability are the result of his active service.  To 
this end, he has provided competent medical evidence that he 
currently suffers from a psychotic disorder, described in an 
October 1996 VA examination report as a psychotic disorder, 
not otherwise specified, severe; and that he suffers from a 
back disability, described in a September 1996 VA examination 
report as degenerative arthritis of the lumbosacral spine.  
Nonetheless, he has not presented competent medical evidence 
of a nexus between either his currently diagnosed psychosis 
or back disability and injury or disease during his active 
military service.

Concerning the claimed mental illness, service medical 
records show that the veteran was found to evidence a 
passive-aggressive personality disorder in service, 
manifested by frequent, unsubstantiated bodily complaints.  A 
report of psychiatric evaluation, dated in October 1973, 
indicates that he had been referred for evaluation by the 
Hospital commander because of what was viewed as chronic sick 
call visits relating to back problems, for which the 
examining physicians could find no medical cause.  The 
examining psychiatrist found the veteran to be passive-
aggressive and somewhat dependent, and opined that he used 
medical channels in a manipulative effort to stay out of 
trouble.  The veteran was found unable to adapt to and 
function effectively within the military because of these 
findings, and was recommended for administrative separation.  
Reports of medical examination at entrance to and discharge 
from active service, dated in June 1972 and October 1973, 
respectively, however, reveal no complaints or findings of 
psychoses, or any diagnosis of a psychosis.  Rather, the 
examiner specifically stated, in the discharge physical, that 
the veteran had no psychosis, psychoneurosis, neurosis, or 
any other pertinent mental or psychical condition-diagnosing 
only passive-aggressive personality disorder. 

Concerning the claimed back disability, service medical 
records show that the veteran was involved in a moving 
vehicle accident in August 1973, in which he sustained injury 
to his back.  Results of X-rays evidenced no fracture or 
dislocation in the thoracic, lumbar, and sacral spine.  The 
veteran continued to complain of back pain and was treated 
with ice massages, physical therapy, and a profile 
prohibiting prolonged walking, standing driving, or lifting 
more than ten pounds.  The examiner was unable, in September 
1973, to find any significant back pathology.  The veteran's 
reports of medical history and examination at entrance to 
active service, dated in June 1972, show no complaints, 
defects, abnormalities, or diagnoses concerning his back.  He 
did, however, note complaints of recurrent back pain on his 
October 1973 report of medical history.  The examiner 
responded in Box No. 25, "Physician's summary and 
elaboration of all pertinent data," that the veteran had 
been in a car accident two months prior, and since then had 
had back pain and muscle spasms, but that the episodes were 
relieved with medication.  His report of physical examination 
at discharge from active service, dated in October 1973, 
shows no diagnoses or clinical findings concerning his back.

The earliest medical evidence of a diagnosis of a psychotic 
disorder is the October 1996 VA examination report-nearly 23 
years following the veteran's discharge from active service 
and well beyond the one-year presumptive period.  The claims 
file is otherwise bereft of any medical evidence documenting 
complaints of or treatment for a mental illness.

Similarly, the earliest medical evidence of a diagnosis is 
the September 1996 VA examination report-again, nearly 23 
years following the veteran's discharge from active service 
and well beyond the one-year presumptive period.  Unlike the 
claim for a psychotic disorder, the record does contain 
medical evidence of complaints of and treatment for a back 
condition.  Private medical records show the veteran 
presented, following another moving vehicle accident, in 
November 1986 with complaints of, inter alia, back pain.  The 
examiner recorded no findings concerning the thoracic or 
lumbosacral spine.  And, results of X-rays then taken of the 
thoracic and lumbosacral spine evidence normal alignment 
without fractures.  These records do not establish that the 
veteran was diagnosed with a back disability.  
Notwithstanding, even if these entries did reflect findings 
of back abnormalities or of a diagnosis, they would still be 
insufficient to provide the required causal link to the 
veteran's active service.  First, the entry is dated 13 years 
following the veteran's discharge from active service, and 
well beyond the one-year presumptive period.  Second, these 
records document at least one and perhaps two additional 
moving vehicle accidents, one occurring in December 1984, and 
the other undated.  This medical evidence certainly would 
seem to establish that the veteran sustained at least one 
intervening injury to his back between his discharge from 
active service and the September 1996 diagnosis of 
degenerative arthritis.

The evidentiary record presents no medical evidence linking 
the veteran's current psychotic disorder or his current back 
disability to injury or disease during his active service.

The veteran has presented his own statements regarding the 
cause of his current psychotic disorder and back disability.  
However, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding the nature and extent of his 
psychotic disorder and his back disability or their etiologic 
relationship to service.  Consequently, his statements and 
that of his witness are credible concerning his subjective 
complaints and his history; but they do not constitute 
competent medical evidence for the purposes of showing a 
nexus between current complaints and service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 
5 Vet. App. 91 (1993).

As the veteran has presented no evidence, other than his own 
allegations to establish an etiological link between his 
psychotic disorder and his active service, or between his 
back disability and his active service, his claims for 
service connection for a psychotic disorder and a back 
disability are not well-grounded.  38 U.S.C.A. § 5107 (West 
1991); Caluza, supra.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  These 
obligations depend on the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation in its statement of the case and 
its supplemental statement of the case, which informed the 
veteran of the reasons his claims had been denied.  In 
addition, the Board, by this decision, notifies the veteran 
of the type of information needed to make his claims well-
grounded.  The Board also notes that, unlike Robinette, the 
veteran in this case has not put VA on notice of the 
existence of specific evidence which, if submitted, might 
make his claim well-grounded.  See also Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  In Morton v. West, 12 Vet. App. 477 (1999), the 
U.S. Court of Appeals for Veterans Claims (previously the 
U.S. Court of Veterans Appeals, hereinafter Court) rejected 
the argument that 38 C.F.R. §§ 3.103(a), 3.159(a); VA 
Adjudication Procedure Manual M21-1, Part III, para. 1.03(a) 
and Part IV, para. 2.10(f); and policies set forth in other 
VA documents require VA to assist the claimant in developing 
facts pertinent to the claim even though a well-grounded 
claim had not yet been submitted.  The Court concluded that 
any perceived or actual failure by the Secretary to render 
assistance in the absence of a well-grounded claim cannot be 
legal error.  Consequently, the Board sees no basis upon 
which to comply with the representative's request in this 
regard.


ORDER

The claims for service connection for a psychotic disorder 
and for a back disability, are denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

